Citation Nr: 1546642	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diverticulitis (claimed as diverticulosis).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1985, January 1991 to July 1991, February 2002 to February 2003, and April 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has diverticulitis related to his active service.


CONCLUSION OF LAW

Service connection for diverticulitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to the only claim being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary.

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet .App. 247  (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, there is evidence of a current disability - namely, diverticulosis and diverticulitis.  See, e.g., April 2005 VA treatment record and 2009 private treatment records.  Therefore, the Veteran meets the first element required for entitlement to service connection. 

Next, there is evidence of an in-service injury or incurrence.  In February 2003, shortly before separating from active duty, the Veteran was diagnosed with diverticulosis via flexible sigmoidoscopy.  Therefore, the Veteran meets the second element required for entitlement to service connection. 

Thus, the relevant question is whether the Veteran's current disability is related to service.  

The January 2008 VA examiner diagnosed diverticulosis.  The examiner opined that the disability was "consistent with the natural aging process, not caused by or a result of military service."  He incorrectly noted, however, that the Veteran's medical record contained no evidence of treatment for diverticulitis.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

At the March 2013 Board hearing, the Veteran testified that he has had abdominal problems since service and has experienced pain in the same area during and post-service.  He testified that he has self-treated with over the counter medicine.  The Board finds the Veteran is not only competent to provide the lay statements concerning in-service abdominal problems and problems since service, but his statements are also credible as post-service treatment records show treatment for the same.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997). 

Given the Veteran's competent and credible statements of continuous abdominal problems since service and the absence of any adequate negative evidence related to nexus, the Board finds that the most probative evidence of record relates the Veteran's current disability to his period of active service.  Accordingly, service connection for diverticulitis (claimed as diverticulosis) is warranted.


ORDER

Service connection for diverticulitis (claimed as diverticulosis) is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


